NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 STEPHEN JOHN SIMONI, Individually                No. 14-56558
 and on behalf of all others similarly
 situated,                                        D.C. No. 5:14-cv-00573-R-MAN

                   Plaintiff-Appellant,
                                                  MEMORANDUM*
   v.

 AMERICAN MEDIA, INC.,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and CALLAHAN, Circuit Judges.

        Stephen John Simoni, an attorney, appeals pro se from the district court’s

order dismissing his diversity action arising from defendant’s publication of an

article. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s grant of a motion to strike under California’s anti-Strategic

Litigation Against Public Policy (“anti-SLAPP”) statute. Manufactured Home

Cmtys., Inc. v. County of San Diego, 655 F.3d 1171, 1176 (9th Cir. 2011). We

affirm.

      The district court properly granted defendant’s special motion under

California’s anti-SLAPP statute to strike Simoni’s state law claims because

Simoni’s claims were based on protected activity and Simoni’s failed to show a

probability of prevailing on the merits, as defendant’s speech was not

commercial. See Hilton v. Hallmark Cards, 599 F.3d 894, 901-02 (9th Cir. 2010)

(explaining two-prong test for anti-SLAPP motion); see also Dex Media W., Inc. v.

City of Seattle, 696 F.3d 952, 957-58 (9th Cir. 2012) (setting forth analysis to

determine whether speech is commercial).

      The district court did not abuse its discretion in dismissing Simoni’s action

without leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that a district court can dismiss without leave to

amend where amendment would be futile).

      We reject as without merit Simoni’s contention that the award of attorney’s

                                           2                                     14-56558
fees should be reversed.

      AFFIRMED.




                           3   14-56558